DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a space containing a common drainage pipe, an electrical panel, and a power connector for connecting the HVAC of claim 6; a common draining pipe with a first end for connecting to the waste drainage pipe and the waste water drainage pipe and a second end for connecting to the waste plumber of claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multiple metal support members" in line 14.  There is insufficient antecedent basis for this limitation in the claim. While multiple support members are previously recited in the claim, it is unclear if the limitation in line 14 is referring back to the multiple support members previously recited and further limiting the support members by the inclusion ‘metal’, or if the claim is defining a separate set of support members which are metal. As a result, the claim is indefinite.
Claims 2-9 are further indefinite due to their dependency on the limitations of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braxton (US Patent Publication No. 2004/0010847) in view of Marcel (US Patent Publication No. 2017/0226722).
Re. claim 10 Braxton discloses a temporary restroom, comprising: 
an enclosure, comprising;
a front wall (see Figure 1); 
a back wall (see Figure 1); 
two sidewalls (see Figure 1); 
a floor (see Figure 1); 
a ceiling (see Figure 1); and 
a door (see Figure 1), 
wherein each of the front wall, the back wall, the two sidewalls, comprises multiple support members (20), which together form a frame (see Figure 1); 
a toilet (42) in the enclosure, coupled with a waste drainage pipe (50; see Figure 3); 
a sink (56) in the enclosure, coupled with a water pipe (40) and a waste water drainage pipe (64); and 
multiple connections for connecting the waste drainage pipe and the waste drainage pipe to waste plumbing, connecting the water pipe to water plumbing (see Figures 3 and 6 and paragraphs 0045 and 0047),  
wherein the temporary restroom does not include a waste storage tank (see paragraph 0045) or a built-in source of water (water provided by 38).  
	Braxton, however, does not explicitly recite the floor and ceiling having multiple support members, or a connection for a source of electric power.
	Marcel teaches that it is old and well known in the art of portable restrooms to provide a ceiling and floor with multiple support members (see Figure 2) and to provide a connection for a source of electric power (see paragraph 0019).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Braxton to include the supported floor and ceiling to make the structure more rigid and sturdy and to provide a connection for external power to provide the device with lights for illuminating the interior, allowing the device to be used in low lighting conditions.


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-21 are allowed.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gugler (US Patent No. 2,037,895), is analogous because it discloses a temporary restroom, comprising: an enclosure, comprising; a front wall; a back wall; two sidewalls; a floor; a ceiling; and a door on the front wall, wherein each of the front wall, the back wall, the two sidewalls, the floor and the ceiling comprises; multiple support members, wherein the multiple support members together form a frame configured so that the temporary restroom can be lifted off the ground; and at least one panel covering the multiple metal support members; a toilet in the enclosure, coupled with the back wall and a waste drainage pipe; a sink in the enclosure, coupled with the back wall, a water pipe and a waste water drainage pipe.
Wokas (US Patent No. 3,162,8630, is analogous because it discloses a portable bathroom comprising: an enclosure, comprising; a front wall; a back wall; two sidewalls; a floor; a ceiling; and a door on the front wall wherein the bathroom is configured to be lifted off of the ground.
Braxton (US Patent Publication No. 2017/013169) is analogous because it discloses a portable bathroom comprising: an enclosure, comprising; a front wall; a back wall; two sidewalls; a floor; a ceiling; and a door on the front wall wherein the bathroom includes a source of electric power which provides power for electrical outlets within the enclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754